Mullin, Justice,
rendered judgment in favor of the plaintiff, overruling the demurrer, with costs ; holding it as his opinion, that in such cases the jurisdiction of the Court was established by numerous decisions, and he should not now dispute it; that in his opinion, if the plaintiff was entitled to any final relief by injunction or otherwise against Charles N. Barnes, he was properly made a party defendant.
*177That the complaint showed that the plaintiff’s partners had no interest in the controversy, and the parties who were supposed to have acquired the secret from the defendants were not necessarily parties.
Judgment in favor of the plaintiff, overruling the demurrer, with costs, with liberty to answer in twenty days.